DETAILED ACTION
Claims 1-9 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apfel, U.S. Patent No. 1,823,228, patented on 1/20/1931 (Apfel).

As to Claim 1, Apfel discloses a hearing device (Figs. 1-6) comprising a vibrator [17, 18] configured to conduct vibration according to an audio signal to a nasal bone of a user (the vibrators [17, 18] vibrate in accordance with an audio signal, the vibrations are impressed on the nasal bone of the user; p. 2, lines 7-15), whereby the hearing device enables the user to hear sound (sound reaches the auditory nerve of the user; p. 2, lines 15-19).

Claim 2, Apfel remains as applied above to Claim 1. Apfel further discloses a body [16] in a form of eyeglasses and configured to hold the vibrator [17, 18] at a position where a nose pad is supposed to be provided (the vibrators [17, 18] are mounted at the nose bridge of the glasses; p. 1, lines 78-83; see Figs. 1 and 2).

As to Claim 4, Apfel remains as applied above to Claim 1. Apfel further discloses that the hearing device incorporates a sound source [23] configured to generate the audio signal (a microphone [23] generates the audio signal; p. 2, lines 7-13).

As to Claim 5, Apfel remains as applied above to Claim 3. Apfel further discloses that the sound source [23] is a microphone configured to collect sound from around (a microphone [23] generates the audio signal; p. 2, lines 7-13).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al., U.S. Publication No. 2020/0344542, effectively filed on 8/24/2018 (Liu).


Claim 6, Liu discloses a hearing device comprising: a body [30] in a form of eyeglasses (the body [30] is an eyeglass frame; para. 0061, lines 1-2); a vibrator [20] fitted to or unitarily formed with a temple tip [321] such that the vibrator [20] is kept in contact with an auricle cartilage from behind an auricle of the user (para. 0066); and an urging member [322] configured to increase a pressing force with which the vibrator [20] is kept in contact with the auricle cartilage (a connection member [322] applies an elastic force to the vibrator [20] to fit the vibrator to the back of the user’s auricle; para. 0072), whereby the hearing device enables the user to hear sound (sound is conducted to the back of the auricle; para. 0066).

As to Claim 7, Liu discloses a hearing device comprising: a body [30] in a form of eyeglasses (the body [30] is an eyeglass frame; para. 0061, lines 1-2); a vibrator [20] fitted to or unitarily formed with a temple tip [321] such that the vibrator [20] is kept in contact with an auricle cartilage from behind an auricle of the user (para. 0066); and a coupler configured to allow free choice, among a plurality of temple tips ready for use, of a temple tip that allows sound to be heard best (the temple portion is detachable and replaceable; para. 0146), whereby the hearing device enables the user to hear sound (sound is conducted to the back of the auricle; para. 0066).

As to Claim 8, Liu discloses a hearing device comprising: a body [30] in a form of eyeglasses (the body [30] is an eyeglass frame; para. 0061, lines 1-2); a vibrator [20] fitted to or unitarily formed with a temple tip [322] such that the vibrator [20] is kept in contact with an auricle cartilage from behind an auricle of the user (para. 0066); whereby the hearing device enables the user to hear sound (sound is conducted to the back of the auricle; para. 0066), wherein the temple tip or a temple [322], when the user wears the hearing device on his or her head, deforms from an original shape thereof and, when the user completes wearing the hearing device, retrieves the original shape so as to increase a pressing force with which the vibrator [20] is kept in contact with the auricle cartilage ([322] is flexible and is deformed to fit various head shapes; para. 0074).

As to Claim 9, Liu discloses a hearing device comprising: a body [30] in a form of eyeglasses (the body [30] is an eyeglass frame; para. 0061, lines 1-2); a vibrator [20] fitted to or unitarily formed with a temple tip [322] such that the vibrator [20] is kept in contact with an auricle cartilage from behind an auricle of the user (para. 0066); and a hinge [40] configured to let the vibrator [40] or the temple tip [322] pivot so as to increase a pressing force with which the vibrator [40] is kept in contact with the auricle cartilage (the hinge [40] applies a predefined pressure to keep the vibrator in contact; para. 0063, lines 16-20), whereby the hearing device enables the user to hear sound (sound is conducted to the back of the auricle; para. 0066).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Apfel, U.S. Patent No. 1,823,228, patented on 1/20/1931 (Apfel), in view of Smith, U.S. Patent No. 2,765,373, patented on 2/20/1951 (Smith).

As to Claim 3, Apfel remains as applied above to Claim 1. Apfel does not explicitly disclose that the hearing device incorporates an audio signal receiver configured to receive, on a wireless or wired basis, the audio signal generated by a sound source outside the hearing device. However, Apfel does disclose that any suitable pick-up device can be used for audio (Apfel: p. 2, lines 125-127), and using such an audio receiver was well known in the design of similar hearing devices. Smith teaches a hearing device similar to Apfel, (see Fig. 1), wherein the hearing device incorporates an audio signal receiver [25, 26, 27] configured to receive, on a wireless or wired basis, the audio signal generated by a sound source outside the hearing device 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/RYAN ROBINSON/Primary Examiner, Art Unit 2653